OFFICE   OF   THE   ATTORNEY          GENERAL              OF    TEXAS
                                    AUSTIN
GROVERSELLERS
ATTORNEYGENERAL




             *o bog te 8ekueQ?
8U aplnlsn    eemoermlnl: tlte, 8




                                             lhrer
                                              in1*tr8tieu                  of    811
                                             t8    in     oetm8etlo8
                                             t0    ttJ0     blind          8td
                                     .
                               n 8u lffkWt        t0    fml8tO                  pli-
                                ~8tiOnO   rOl'     tb0      bOU.flt             et
                                tb@ 8t8t8r ,e-isR  Witbiq fb+
                                f W&d a4U8tl tttth , tm0 m8T&
                             aiU.rti  the bB4tit\tti~8~  &Mm&-
                           mbritt8d   to tb8 0~8OtOF8tO 4)
                           , and mm4alnow       we ae CR81rm8ur
      t4 submit   ror    four aousidsr8tlcm   8Ud apiai@l th8
      f-41lowingt
                                                                                                                ._
                                                                                                           97


    Iogonblo   fhonm        l He        T8+lar     -    Mu4      *




               tUlV         cljd    -8Ot         8t8ttItO8       Wttittg          UP ttA0 b
               pwfrent              er ttrblle          volhre        8na        Fl’W1+55.lI(
               t4r  8 rJ4tU    Ot Old  8p    8m8i@t8W8,     81d   to
               the blht,     am8 85Q to 6eymm9emt 0Mldrw;
               thlr  statute   holnl; RouX4 Pill     611, Acts af
               the 47th t~og5m18turer     l n Maded     and   Inown
               8*   the pub¶le               wsl?ere 8et             ot 1941.             T?to Be-
               ~t’tmtstlt  Or              Ppblls rOlf8tW
                                                    8(bill18tW-        38
               log tb8 tmrn      puBl50 88S5eJa4rmo proxnma
               UtltiW88     lbe+Q and 98 P4BVf4btit       ethQr ad-
               mln54tr8tiro     rrspettdbititi8m    pWTid8d     for
               it!    tb.        184.




                            l‘tiate. Sla.              330 tO~418tUrO                rh8ll        h&V9
               the     powor,           by    gwaral        18+4     ta   pt%Wido~    wb
               @at          to     1 hltatiwo            and   reatriotianw        hemim
               4Wt8iR8&,                 *ad     web     ftth8t’ ?irtltAtiWB,                 F8-
               mttietlonm                and n~l8tlons                 88    up      by    the
               t.t@S~8ttltW                be &OWN&          WWdiWt               ?8+    88d8t-
               en48     to,         ad       far tha      pawmmtt           Of    84nirt8n40         tot




I
                                                                                  98




mata fumes eh811 not ba ura                                  tk8m hem       ty
solI8ra           t&20)        ror   month.


       "(2)      Satly  blind   p8rwmr  4ho are
4atunl    b*n4 fide    4ltlaaro   nf Tcstnw on8
8m aver the 8@!3 of twenty-owe         (21) yewa;
pmri#od      th8tno    4u4h l445at8ne4    stull ho
paid to an? iammte of mw %-to mpportod
inatltutlan,   wbllo 4u4h lnmmte, ar to any
permew rho shall not ka+o 8otrulYy    mmid4!d
ln  Pawa   8t 1884t tit0 (3) years nurlag the
nine (9) tare    5mmmdJatel~ pneadinn   tho 4~
pliatitttt             r’or    WtOb 4Bi54t8484               md      OQntiftm-
otwly far           awe (1) few                lmmodl~tot~ ~rwml-
la2 eueb           lppllart5m.
           l
           'ts)     Bw     chlldnn    Wt.08m 84tu81
b4.m       rida  4itiSm4    Of 70X84 ld 8m Utt&8r
th0       lP Of d%tOOU (la)       f48N’88 jWt.Vidti
th8t       a4 attob 8.4-28tM40    sh813 be -Id      an
8OWU?lt           Of    my      Ohi?&      OIOF      tme     (1)    ‘fO8F   old
who b88 ttOt OsllthtWUdY     raoided in 7-a
fQr On0 (1) yO8r 5RIDOd58t8ly     w848&5Dg   th8
8pp1548t14EI rot’ atah 88iiSt8Fl44,   Ot- WJ 84-
ommt of rs~ eblld under      tbo 868 of on0 (1)
jeer When  WthW                      b88      SOt    O+mdhUOUmfy            I+
05Qod in Tox8n for                      me     (1)    yO8r         1snHdlntely
plW4&ina               448b 8ppf588t54U.

           l‘%%fi  %.#5818tU?4                 sb811 h8+8 tha 8UtRor-
itr       t0   8448pt  ?T’4R tb4               P8d8ml  PO+OtWUOFlt Ot
the Cnlted                Btator     mob tlnnma5~1 aid ror    tbo
84454tin44                Oi   th.   MI8487 8@r W0.t~ bllnde
urd       naody        &ltdmn         as r06h ~CW*8weont r*lr
afTor not 5nson454tent                         with m4tr5atlan4      b8r8-
in nt  forth: prerldod                         bowever th8t    tha @8MQtt
or much 88Rlrnt8wm8 out                        or Otak   fbnd*    to 884ll
perran attrl8teU  rF%lt                       newor dmeod tb8 uuntnt
m oxpmded ant of Podoral Fundat and* wo-
vi&eQ further tht    the tit41 llasunt 4f ~rmw
to be expewded out or 8tats      f%mdn for     lnab
44alnt8ncs     to the n44Qy am&,    n84bj  blind,
and ~3~8     4bildrra  iR811 utW@r axoeod the
tmm eT 2   frty-tlrs   Vllllf8n Dall4r4   (#2Qll,OM)~OoO)
per far.’
                                                                                                           99




         gDleud aill             (I&      Amtm         of        tbm 4Ttb tm~fmImturm,
a* rn~dm#?‘   Pectimm                   ll,~m¶th rempmst tn the mm3omrlt
of lmmlmtmnme    to be                  vnted  ta the nmedy hllnd,
vrorldem mm inllmwmr
                    w*
                         l l   * The    8uWnt               mf        lmmlmtmnme      drmm
          sbeY7 7w0rt6e ~071 b?iad peteon wf th a
          roe&onab7.0 8&dmtme0      ammpmfibla    ritb de-’
          4emelr and RmmltRp rlthin   tbo lir~tmtionm~
          and ptwimlmnr    at the uom8titoti6n      oi
          Tesmn tm 81% @mm ptwidod,        or any hmrm-
         8ffor       ~0        7btorie0d.
                                       *

          l#!Jmmtlom
                  II,with tempmst ta mid to dopemdemt
OhllQtmn
       pM13~dmm
             88 tO7lorm;
                    l*
                         **.
                           ta ro,
                                na unt
                                    o ?lmditmnmm                                      &iVal
          &mSl     ~tdr                mush   (IO-d-t            ekild   rltb                 l
          Pmmpnmb70               albdmtalmm          mmqlalIb70       mltb               UC
          enay    ml            brtth,       within      t7m     SMtat~ao
          SlMYprmrrmlmam                Of tba Genatitutlim or Turn*
          mm mrb         nw      7wmridmc7,            4t        ry      78mrmmftmr      bm
          Qrmwldmdb
         ‘8soti4n     ai mttb                 tempwt                  t4 Old   l#m mmmimtmnmo
pwvld*m          mm roSlowr
                    .* .
                       ..ib emtmt
                             o flu h ta eo Hr a
         ~wh r nl7
                p tmtiamumh
                        * *#Ma p er mawltll8
         r6oa4nmble              mablmtmmoo        mo57Jellrlo *CA   da;
         ommay end              hmmlth,     wltbln   t7m lim~tmtlonm
         ma      ~wi.mimflm             er tbo Coamtltutlmmor Tmsms
         08 8~     tt68          pt4viaoa.             bt        WY      horwttor        80
         pt4~fdOd“

          *In rim              of the trregdnfc                       we rat06 like           t.0 m7mit.
the    fal7arlng               qraartimnmr

          *(I)-          Is       the Commtitutionml  Asssndnant, Art¶s?s
JIX,     -Fiietlw,            Aim,   vh3sh mm8 Mfb+md   mm Aqmmt   45,
1.845,     anIf-mnmotiag?

         ‘tel.           IF     thi,   Canmtltationml                     Ammud11~4~,         brtlaYe
1x1,      6i3otian            IUrn, 3.8 Wnoiht647                       mm3f-~mat~fn*r            SO
t)ret*a nyp a r t
                o r th el!a!emtimmmt
                                  rnbi4h8S77 toquito
a nmnmhllnu ltmtuta t-4 rak0 it m?rmotlro?
soaotablo         Xhmmmm          I:* tmflor   - pmga 4




pllt8pph          Or #Ofi@?              of'thb mmWmdlm(J:
                                                       fWNlw            6lm 18 mm tmllmrmt


                  '?be       Le~lm7mtaro       mhmll   hare   the   pmwot Isf
        gmrimrml       to prmv14mr
                         lams      mubjmmt to limltmtlons
        mraflrmmtri0tlmatm horein asn8mlnmd maw7mueh other
        llritmtlmnrr remtt~stlmmm and tm~l8tlatm        81 an3
        It7 the Lo~imlmtaro b6 dOan     om$oUlmat for mm-
          dmtioo    to, 666 iat tbo plymast of momimtmmoo
          . . l m t0 the germOn* therein rrde b0mmtiOlmrl68~

            To   mum13    muob 1lritmtlmmm~      nmttimtl6mm     mnd rogtOm-
tiona thm 49th T~e(yJmtmturm did mmmat Mmww Bl77 411 ocmtmlaln~
the prmrlmimam quotd        717 30ue     It mill %m mommt7tom6 prmViml0nm
lro 88 pmrtinomt      mud lpppllOmb70 to the pteoant mmJw6la6 Conat*-
tution mm thy worm to tbo orlt;inml or m-06&d               0mo.   Pho mwmd-
rrbnt kmVln6 -60 87-t        tb6 @moFmf 186            mm6pO71S3 Ot' the
Cou~tltutleu,      red tbo Leglmlmtwm bmviat m6motod ltmt6tom lp-
p7iOmbt6 lllkm tm the mdm7              and tbm usndlng     m6mmt~tuti6mm1
prm~lmimmm~    all   O0mmt~tmti0uml      rO@rcrratm     ?Ot 16gl810tStO
lbtimu t8 mk6 the 8mmuQ*mt OffOOt~Vo QU prO-t13                    ulbl0,
bmvo 7ma          till3 wt.
                  tba m+ldmm                 ot leoa@ 6111 611 qemtd            ia m     let-
tar,    it    t7my       baa      baa3
                                 8rt4w   p60OOd
                                         the 6iMption  or tbo ut8ba-
atent, um&mmbt4k7l3romld bm all tbmt      omnld ho bhmugbt to bo neoom-
ml’3    t0 848kO th0 8D8Dgklt 6ttOOtiVO.     ft 6mu nka   m0 di?f~rmoo
thmttbmy~ota       8?T68t@in th8 8kfot68-        tb6f lwtb o mp p F Up F i-
mto    7ogSmlmtiro            mm8atumrttm mttltlrimmt         tm mmkm    t?J6mamn4mmat     of-
tmmtirm       mubd    pro-t13             mmrtmbY6*

           me wea or Btmto to brana by tbr faapnw Court      of
3ortb~ Cnrollnm, 116 8. Bi. lrNI 18 8 Ymmdnmum ano Oi peeulimr,
pertlnamb     mo      7ripptoen$h  nmeu4Iwnt; ¶t Ml.7 be t6nnbo~,
aautmiae~ *he 7an(rrrrgOe "The COngrmmmmdthe          Wti-7   mtrtom
mhm77 hmra eoasuttent        pm60r t6 arf0ro6 tblm Art1016 b3 mpw~-
pt%mts le~l6lmtlon~                  * * ***      ti3n the nort.Q'C*ra?tnm oplnloms
                  .   l ..   .    T7m uo r da ~wueo r tmt p er o r ’lro 8ot
        um0d      her6       in   ttm m0mmm ot denoting or dsmi~mtfn~
          the m0urOO           nf   the ltmtmm’ WWmF to lm~ol8to         mr
          thm muttjeW           of ptohihitiw~     Wt   ma irMltartti,ng
          that the pore   of Congremm   ah877 net hs Uofo-
          llrm.   Gotmm~amtth v. Wiakmwon, 236 Biamr- S66,
          126 Ft. U. 273, 10 A. 1.. Bt. Ibog.  ZB6 88Wdnaat
          in a gpmnt bf pwot @ far l@ thu Cmm&Fmrm la
          oonwttwBd,  hut not so mm to the lt6tOm=     Iho7
         had the pwor to Iegtslete on the ubjsst prior
         to t&e ammQmont ant? they ati        have saneurwut
         $lower rlth tha Qomgreon to anDot 8ppropri8te
         logi818tllm ror it8 cmP0weDmlt.         Mats    T* ltar- '
         rioen, 184 %. C. 'POR, 114 6. R. 63n.        lf  t&e
         uotlun sow ia gtumtiw had boon maotad the
         487 ltterth e    llo p tlonfn tR8 t*g?ateantb Amend-
         mnt, 0lw1ou81f it Wowfd hero l3om ‘*pPr0pr9*t.
         10glnt*tiw' ?q tni*     8kta   in 816 ot it*     entawe-
         maat.    xt 18 net 1.u   @ booauw ale datute          W88
         8IWBUj 353ulatono*      at tbe the Of tile 8doptiara
         or the *uenanmt.      twtsa RtNtes 1. t8nm et al,
         43 rhp. ct. 141, uv 1.. Ha*-.       mmr0 8mt b0 ry-
         lng.dqreem ot rpfwpr~8tene8r        In th* l*giml8-
         fioa ou twr ma?Jjoot, Mlt 8 lt8te 8ktM.O WI11
         not be d*olawU lneper8tlre       ula raid umlem* *beI-
         1~ inapproprl~te,    nr mleor    it k ln eontWet
         with    the pawmeaat     38wew

           00 heretp the ln1ti*1 pwrloion    of Reotieu     Rl8, 88
lmea$edr       *the T2eg18Yatuw 8h8lY brve paep by ;Cenewl
                tbat
18~8 to pwriUe*,    ia set at 817 tTl0 ewroe   of letia?otlr~
      -  it had that p8rer under the rsaeral pwer (rrtisle
iTLetltt%n~ the m9pawte %waeRen ot t.he Qmemaeat udla-
8iTelt to diff'emmt r(CixLnOiO8r    mud eonhnriag      up, the'
Cedeletare   the exofudre pwer t0 make Iwo.

                 State TO BwmeI     eupwp   oIoar1~ aauouaoe8   this pda-
blplcr   rrwd 80 1 ikeri8a  our own eourt8 b8ve held  to        that    rule
ia Xott8    et 81 v. Ymm et 81.    lQ? 8- We (0) 91?(l)         (writ    w-
ip;n)(~d      ~ilkeut8Yd   et 8Y 1. TJm @tate of ‘&x88,
  .   .               .

                 Of Oeursebr the flmit8tim8r   remtristlcnrs 8md w@r-
tinnn     cfmtmined    ln the aumdaent ltrrrlf   8w ~pwme~ 8nd at
not in aqwime rm ignnoredrguafitiea 0~ abmgod, but teem,
plan t&a exJ.atlng st8tutory llalt8tlare,    wotriotionr   end w
ulrtlwtt, sake e 8eneiblcr  rorkehle whole , rattleten t to rut If-t-w-
ire the rdmir~rtration or the 188 aa a prrsaant~v stteeti+e and
rorkshle nanaete to the adadnlstratlto    offlaarr   of the State.

             *Q are net unnindfu? bf the rcl?a Of WnstW~tiUn     ttI8,t
the  ra~f~lt~y nC a &atute   ln 4etewlnett 01 of its   etfeotlre
date, but t.h*t rule dear not nrlllbta mprinnt 0  :~.*'0WtOfUtiW
hew.                                         , ..i'
                                                  .'.
          At     thSm   p+t   it   1s   WOrtb?   Ot   nOtO    that     &OtiOB8
14,  18 mad Pl et rroad EllY 611 qaWte& W ?8a aPn~8lY
spuk   not M9Yf MtR Mm p t     t8 t& O thm UtStb #!
                                                  UINtitr r
tla ma l luth o r it~
                    br slt
                         8 tb WR p Oa tt0Wl tb *t-7 h e r ( l-
lftu   b o p wTiuo 4 *.




          *ii0   w?40 knowoth  aot tke       rearm     of    the     law
           En0wet.R not     tb8 1&W.’